Title: To Thomas Jefferson from Albert Gallatin, 6 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            
                                on or before 6 Dec. 1806
                     
                        
                        I enclose three letters relative to the Louisiana land business, & will wait on you some day next week on
                            the subject, in order to know what is best to be done—Mr Bent’s letters you had seen: they relate to the falsification
                            of the records of survey. 
                  Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    